FILED
                            NOT FOR PUBLICATION                             JUN 07 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



SAMUEL D. BATES,                                 No. 08-74807

               Petitioner - Appellant,           Tax Ct. No. 4010-06

  v.
                                                 MEMORANDUM *
COMMISSIONER OF INTERNAL
REVENUE,

               Respondent - Appellee.



                            Appeal from a Decision of the
                              United States Tax Court

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Samuel D. Bates appeals pro se from the Tax Court’s decision upholding the

Commissioner of Internal Revenue’s determination of income tax deficiencies for

years 2001 and 2002, and imposition of a penalty under 26 U.S.C. § 6662. He also

appeals from the Tax Court’s imposition of sanctions under 26 U.S.C. § 6673. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have jurisdiction under 26 U.S.C. § 7482(a). We review de novo the Tax Court’s

legal conclusions and for clear error its factual findings. See Comm’r v. Dunkin,

500 F.3d 1065, 1068 (9th Cir. 2007). We affirm.

      Bates’s contention that he was not subject to federal income taxes is

frivolous. See United States v. Nelson (In re Becraft), 885 F.2d 547, 548 (9th Cir.

1989) (order); Treas. Reg. § 1.1-1. Bates does not otherwise challenge the Tax

Court’s determination of income tax deficiencies, and thus has abandoned any such

challenge. See Cook v. Schriro, 538 F.3d 1000, 1014 n.5 (9th Cir. 2008) (issues

not raised on appeal are deemed abandoned).

      The Tax Court did not clearly err by finding that Bates was subject to the

accuracy-related penalty for negligence under 26 U.S.C. § 6662(b). See Sparkman

v. Comm’r, 509 F.3d 1149, 1161 (9th Cir. 2007).

      The Tax Court did not abuse its discretion by imposing sanctions under 26

U.S.C. § 6673 for Bates’s frivolous arugments. See Wolf v. Comm’r, 4 F.3d 709,

716 (9th Cir. 1993) (standard of review).

      AFFIRMED.




                                            2                                 08-74807